Citation Nr: 1540993	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  10-00 330A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial compensable rating for lumbar spine strain prior to November 13, 2009, and a rating in excess of 10 percent since that date.  
 
2.  Entitlement to an initial compensable rating for left elbow strain prior to July 15, 2014, and a rating in excess of 10 percent since that date.  

3.  Entitlement to an initial compensable rating for right elbow strain prior to July 15, 2014, and a rating in excess of 20 percent since that date.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 
ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on a period of active duty for training (ACTDUTRA) from August 3, 1989, to November 10, 1989, and on active duty from October 2002 to June 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona dated in September 2009 and November 2009.  In the September 2009 rating decision, the VARO granted service connection for lumbar spine strain and assigned a noncompensable rating effective June 12, 2009.  In the November 2009 rating decision, the VARO granted service connection for left and right elbow strain and assigned noncompensable ratings effective June 12, 2009.  

The Veteran testified at a video conference hearing before the Board in July 2015.  

The Board notes that the Veteran also perfected an appeal for a claim of entitlement to service connection for bilateral pes planus which was denied in the September 2009 rating decision.  However, the claim was granted in a July 2014 rating decision.  As the July 2014 decision represents a full grant of the benefit sought on appeal that issue is not before the Board.  

Additionally, in a rating decision dated in January 2010, the VARO in Seattle, Washington granted a 10 percent rating for lumbar spine strain effective November 13, 2009.  In an April 2015 rating decision, the Phoenix, Arizona VARO granted a 10 percent rating for left elbow strain effective July 15, 2014, and a 20 percent rating for right elbow strain effective July 15, 2014.  Applicable law mandates that when an appellant seeks an increased rating, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that a claim remains in controversy where less than the maximum benefit available is awarded.  A.B. v. Brown, 6 Vet. App. 35 (1993). Because the maximum ratings available were not granted for the issues on appeal, the issues remained in appellate status. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claims on appeal can be reached.  

At the July 2015 video conference hearing, the Veteran indicated that his service connected lumbar spine strain and bilateral elbow disabilities had worsened since his back examination in 2013 and his elbow examination in 2014.  He testified that he was in constant pain from his back disability and he used a heating pad and multiple different medications.  He reported that he got sharp pains in his elbows when he bent his arms and he used Ben Gay to treat the bilateral elbow pain. 

In light of the fact that the Veteran has indicated that his lumbar spine and bilateral elbow symptomatology is worse than what is reflected at the VA examinations of record, the Veteran should be scheduled for current VA examinations. 

VA outpatient treatment reports dated through March 2015 have been associated with the claims file.  At the July 2015 video conference hearing, the Veteran indicated that he received treatment for his service connected disabilities at VA every four to six months.  Additionally, he indicated that he was scheduled for a computed tomography (CT) scan for his back later in July 2015.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claims, an attempt to obtain such records should be made.  38 C.F.R. § 3.159(c)(2) (2015); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from March 2015 to the present. 

2.  Then, schedule the Veteran for VA examinations to determine the current severity of his service connected lumbar spine and bilateral elbow disabilities.  

3.  Then, readjudicate the issues on appeal.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

